672 N.W.2d 174 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jamasa Z. DERRING, Defendant-Appellant.
Docket No. 120696, COA No. 224937.
Supreme Court of Michigan.
December 12, 2003.
By order of July 22, 2002, the application for leave to appeal was held in abeyance pending the decision in People v. Katt (Docket No. 120515). On order of the *175 Court, the opinion having been issued on May 30, 2003, 468 Mich. 272, 662 N.W.2d 12 (2003), the application is again considered, and, pursuant to MCR 7.302(G)(1), we DIRECT the clerk to schedule oral argument on whether to grant the application or take other peremptory action merited by MCR 7.302(G)(1). The parties shall limit their presentation to the following issues: (1) whether the disputed outof-court statements were hearsay under MRE 801(c); (2) if the statements were hearsay, were they also offered for a nonhearsay purpose; and (3) if the statements were offered for both a hearsay and a nonhearsay purpose, what test is used in determining their admissibility? The parties may file supplemental briefs within 28 days of the date of this order.
The application for leave to appeal remains pending.
WEAVER, J., concurs and states:
I concur in granting oral argument, but would not limit the issues to be addressed.